963 F.2d 366
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES OF AMERICA, Appellee,v.Robert S. CANDEE, Defendant, Appellant.
No. 91-2340.
United States Court of Appeals,First Circuit.
June 8, 1992.

Ralph J. Perrotta for appellant.
Margaret E. Curran, Assistant United States Attorney, with whom Lincoln C. Almond, United States Attorney, and Anthony C. DiGioia, Assistant United States Attorney, were on brief, for the United States.
Before Selya, Circuit Judge, Lay,* Senior Circuit Judge, and Pieras,** District Judge.
Per Curiam.


1
Because this appeal presents no substantial question of fact or law, we summarily affirm the judgment below.  See 1st Cir.  Loc. R. 27.1.  We add only that nothing in this record requires that we resolve the perceived conflict between  United States v. Behnezhad, 907 F.2d 896 (9th Cir. 1990) and  United States v. Boling, 947 F.2d 1461 (10th Cir. 1991), and we decline gratuitously to do so.


2
Affirmed.



*
 Of the Eighth Circuit, sitting by designation


**
 Of the District of Puerto Rico, sitting by designation